On Application for Rehearing
PER CURIAM.
In application for rehearing the attention of the Court has been called to an inadvertent error on our part in connection with the judgment rendered. The Court affirmed the judgment appealed from, which was error, in view of the fact that such judgment provided for interest on the note from date of January 6, 1947, until paid.
Reference to the note discloses the fact that it specifically provides for interest at the rate of 8% per annum from maturity until paid. The maturity date was fixed in the instrument as December 20, 1947. It is obvious, therefore, that both the judgment of the lower Court and of this Court in this particular were in error.
Accordingly, it is ordered, adjudged and decreed that the judgment appealed from is amended to the extent of fixing the interest on the principal amount of the judgment at the rate of 8% per annum from December 20, 1947, until paid, and, as amended, is affirmed.